         Case 1:19-cr-10335-DJC Document 42-1 Filed 09/18/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
      v.                      )
                              )              Case No. 19-cr-10335-DJC
TANMAYA KABRA,                )
            Defendant.        )
                              )
______________________________)

                     DECLARATION OF CHRISTOPHER R. LOONEY

        I, Christopher R. Looney, hereby declare under pains and penalties of perjury as follows:

        1.     I am an Assistant United States Attorney with the U.S. Attorney’s Office for the

District of Massachusetts, and I represent the United States of America in the above-captioned

case.

        2.     Attached hereto as Exhibit A is a true and correct copy of a promissory note,

dated July 7, 2018, bearing signatures in the names of Tan Kabra and the individual identified in

the Indictment in this case as Victim 1, whose name has been redacted.

        3.      Attached hereto as Exhibit B is a true and correct copy of a promissory note,

dated July 2, 2018, bearing signatures in the names of Tan Kabra and the individual identified in

the Indictment in this case as Victim 2, whose name has been redacted.

        4.     Attached hereto as Exhibit C is a true and correct copy of a promissory note,

dated December 10, 2018, bearing signatures in the names of Tanmaya Kabra and the individual

identified in the Indictment in this case as Victim 3, whose name has been redacted, and the

guaranty of that note, bearing a signature in the name of Tanmaya Kabra.
         Case 1:19-cr-10335-DJC Document 42-1 Filed 09/18/19 Page 2 of 2




       5.      Attached hereto as Exhibit D is a true and correct copy of a promissory note,

dated August 1, 2018, bearing signatures in the names of Tanmaya Kabra and the individual

identified in the Indictment in this case as Victim 4, whose name has been redacted, and the

guaranty of that note, bearing a signature in the name of Tanmaya Kabra.



       Signed September 18, 2019, under pains and penalties of perjury.



                                                              /s/ Christopher Looney
                                                              Christopher Looney


                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Chris Looney
                                               Christopher Looney
                                               Assistant United States Attorney

Dated: September 18, 2019




                                                  2
